Citation Nr: 1046434	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-37 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE


Entitlement to service connection for residuals of a back injury.




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1965 to January 
1969. 


This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In an unappealed rating decision issued in August 1969, the RO 
denied the Veteran's claim for service connection for a back 
injury.  Subsequent to that decision the RO received service 
personnel records that tend to support the Veteran's report that 
he was in an explosion at an ammunition dump in Long Binh, 
Vietnam.  He has indicated that this incident caused a back 
injury with residual disability.  If VA receives relevant service 
department records after a decision on a claim, the issue will be 
reconsidered without the need for new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156(c) (2010).  The Board is 
therefore adjudicating this claim without consideration of 
whether new and material evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 U.S.C.A. § 5103A, VA is obliged to afford a claimant an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability and the record indicates that the disability 
or signs and symptoms of disability may be associated with active 
service and it does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.

In this case, there is competent evidence of current symptoms of 
a back disability, competent lay evidence of an in-service back 
injury and continuity of back symptoms.  A medical opinion is 
needed regarding whether the Veteran has a current disability, 
and whether such disability is a residual of the in-service back 
injury. 

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for back disability.  
Forward the claims file to the examiner for 
review and ask the examiner to confirm in a 
written report that the records were 
reviewed.  

The examiner is advised that by law, the 
Veteran's report of an injury during an 
explosion an ammunition dump raises a 
presumption that the injury occurred.

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the Veteran's 
reported history of an in-service 
back injury and post-service back 
symptomatology;

b) diagnose any back disorder 
shown to exist;

c) assuming the Veteran is 
competent to report a back injury 
and symptoms of back pain 
following discharge, offer an 
opinion as to whether any current 
disorder is at least as likely as 
not related to the Veteran's 
reported in-service back injury; 

d) provide a detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether any 
additional information would 
permit the necessary opinion to 
be provided.

2.  Readjudicate the Veteran's claim based 
on all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
provide the Veteran and his representative 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




